Title: From James Madison to Samuel W. Dana, 17 January 1805 (Abstract)
From: Madison, James
To: Dana, Samuel W.


17 January 1805, Department of State. “I have the honour to inclose in consequence of your request of the 14th inst. a statement of the several description of claims recorded in this office, under the 8th section of the act of Congress of the 3d of March 1803, relative to lands south of the state of Tennessee. This statement has been made by Mr. Crawford, the person appointed to record the evidences in question, and who informs me he has reason to believe from the conversation he has had with you, that it conforms with your view in making the request.”
